IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                               —.3     W- Cj
STATE OF WASHINGTON,                     ]
                                                No. 73618-3-1
                     Respondent,         ]
                                                DIVISION ONE
              v.                         ]
                                                UNPUBLISHED OPINION
ERIC MICHAEL SHARPE,
                                                                                     N5
                                                                                     C-
                     Appellant.           i     FILED: October 10, 2016



        Trickey, J. — Eric Sharpe appeals his conviction for residential burglary.

He argues there was insufficient evidence that he intended to commit a crime while
inside the residence. Because there was evidence from which a reasonable jury

could believe beyond a reasonable doubt that Sharpe intended to commit a crime
against the property within the house, we affirm.
                                      FACTS

        Leo Lund lived in a house in Renton, Washington from 1960 until he passed

away in 2011. After Lund's death, his daughter Bonnie Heaven, along with her
sisters, worked on clearing out the house. The house was fairly clean by May
2013.

        Heaven checked on the property every few weeks, including on May 25,
2013. She locked the doors and windows when she left. At the house there was

a pickup truck that worked but was difficult to start. The key to the truck was kept
in Lund's house.
No. 73618-3-1/2


      On the afternoon of May 31, 2013, Kathleen Ness, Lund's neighbor, heard

someone trying to start the pickup truck. She also saw a man in Lund's yard,

"rummaging through things" on a table.1 Ness called the police.

      Deputy D.J. Murphy and Deputy Stephen Boggess of the King County

Sheriff's Office responded to the scene a few minutes later. The two deputies

walked around the house, noting that everything appeared intact. Once inside the

house, they noticed an open window with a recently cut screen in the bedroom.
They had not seen any cut screens when they walked around the house earlier.
There was a path leading from the window into the woods.

       Believing that someone had fled out the window and into the woods, the
officers called for assistance. Deputy Murphy and a K-9 officer from the Renton

Police Department followed the path into the woods. They found Eric Sharpe
about 200 feet from the house. Sharpe was wearing gloves and carrying glass

cutters; he also had a ring of filed keys, which Deputy Boggess recognized as the
kind often used in automobile theft. He had pruning shears next to him. Ness later

identified Sharpe as the man she had seen in the yard.
       Heaven returned to the house about a week after the break-in. She found

a suitcase partially filled with items from the house in a bedroom with the cut
screen. She had not leftthe suitcase there or moved the items into that room.

       The State charged Sharpe with one count of residential burglary. He was
convicted after a jury trial. Sharpe appeals.




1Report of Proceedings (Apr. 8, 2015) at 38-39.
                                           2
No. 73618-3-1/3


                                     ANALYSIS

                             Sufficiency of the Evidence

         Sharpe challenges the sufficiency of evidence supporting his conviction for

residential burglary.   Because a rational trier of fact could have believed that

Sharpe intended to commit a crime within Lund's house, we reject his challenge.

         The State must prove all elements of a charged crime beyond a reasonable

doubt.    State v. Larson, 184 Wash. 2d 843, 854, 365 P.3d 740 (2015). When a

criminal defendant challenges the sufficiency of the evidence, we determine

whether, viewing the evidence in the light mostfavorable to the State, "any rational
trier of fact could have found guilt beyond a reasonable doubt." State v. Salinas.

119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). We accept as true all the State's

evidence and any inferences that the jury could reasonably have drawn from it.

Salinas. 119 Wash. 2d at 201.

         The jury convicted Sharpe of residential burglary. A person commits
residential burglary if the person "enters or remains unlawfully in a dwelling" with
the "intent to commit a crime against a person or property therein."           RCW
9A.52.025(1). The jury may infer intent "from all of the facts and circumstances
surrounding the act." State v. Lewis. 69 Wash. 2d 120, 123, 417 P.2d 618 (1966).
"'Although intent may not be inferred from conduct that is patently equivocal, it may
be inferred from conduct that plainly indicates such intent as a matter of logical
probability.'" State v. Bergeron. 105 Wash. 2d 1, 20, 711 P.2d 1000 (1985) (quoting
State v. Bergeron. 38 Wash. App. 416, 419, 685 P.2d 648 (1984)).
No. 73618-3-1/4


       Here, the totality of the evidence supports a finding that Sharpe intended to

commit a crime against the property within the house. During their initial inspection

of the outside of the house, the deputies did not see any cut screens on the

windows. Upon entering the house, the deputies found a cut window screen and

a path from that window into the woods. Using a police dog to follow that path,

they located Sharpe. A reasonable jury could infer from these facts that Sharpe
fled the house from the room with the cut screen once the officers entered it.

         Heaven found a suitcase with items from the house, which she and her

sisters had not packed, in the room that Sharpe may have fled from. Sharpe had
tools commonly used for burglaries with him when the police discovered him.
Given this circumstantial evidence, a reasonable jury could have inferred that, as

a matter of logical probability, Sharpe intended to steal property from Lund's

house.

         Similarly, a reasonable jury could have inferred that Sharpe intended to
steal the keys to the pickup truck from the house. On the afternoon Sharpe was
arrested, Ness heard someone trying to startthe pickup truck onthe property. The
key to the pickup truck was kept in Lund's house. A reasonable jury could have
inferred that, using the key taken from the house or his filed keys, Sharpe tried to
steal the truck but was unable to start it. Accordingly, the jury could have found

beyond a reasonable doubt that Sharpe entered Lund's house with the intent to
commit a crime against the property therein.
No. 73618-3-1/5


     We affirm the judgment and sentence.




                                            / f \ oX\ o v   '•J

WE CONCUR: